DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 & 4-16 of U.S. Patent No. 10347486. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1, 7 & 8 of US Patent No. 10347486 (DeSilva) teaches a  lithographic patterning method, comprising: forming a multi-layer 
patterning material film stack on a semiconductor substrate, the patterning 
material film stack comprising a resist layer formed over one or more 
additional layers;  forming a metal-containing top coat over the resist layer;  
exposing the multi-layer patterning material film stack to patterning radiation 
through the metal-containing top coat to form a desired pattern in the resist 
layer;  removing the metal-containing top coat;  developing the pattern formed 
in the resist layer;  etching at least one underlying layer in accordance with 
the developed pattern;  and removing remaining portions of the resist layer;  
wherein forming the metal-containing top coat over the resist layer comprises 
forming the metal-containing top coat utilizing a process of self-segregation 
from the resist layer; 
wherein forming the metal-containing top coat 
utilizing a process of self-segregation from the resist layer comprises: 
providing a self-segregating material in a resist mixture used to form the 
resist layer;  utilizing the resist mixture to form the resist layer;  and 
subjecting the resist layer to a designated process to cause the 
self-segregating material to self-segregate from the resist layer to form the 
metal-containing top coat;
wherein the self-segregating material comprises a 
fluorine functionalized metal additive

Regarding Claim 2, Claims 2 of US Patent No. 10347486 (DeSilva) teaches the one or more additional layers of the 
patterning material film stack comprise at least one of: a hard mask layer;  
and an organic planarizing layer

Regarding Claim 3, Claims 3 of US Patent No. 10347486 (DeSilva) teaches  wherein etching at least one underlying layer in 
accordance with the developed pattern comprises etching the hard mask layer

Regarding Claim 4, Claims 4 of US Patent No. 10347486 (DeSilva) teaches   wherein forming the metal-containing top coat 
over the resist layer comprises forming the metal-containing top coat over the 
resist layer utilizing a deposition process

Regarding Claim 5, Claims 5 of US Patent No. 10347486 (DeSilva) teaches   wherein the deposition process utilized to form 
the metal-containing top coat comprises an atomic layer deposition process

Regarding Claim 6, Claims 6 of US Patent No. 10347486 (DeSilva) teaches  wherein the deposition process utilized to form 
the metal-containing top coat comprises a spin-on deposition process

Regarding Claim 7, Claims 1 & 7 of US Patent No. 10347486 (DeSilva) teaches a  lithographic patterning method, comprising: forming a multi-layer 
patterning material film stack on a semiconductor substrate, the patterning 
material film stack comprising a resist layer formed over one or more 
additional layers;  forming a metal-containing top coat over the resist layer;  
exposing the multi-layer patterning material film stack to patterning radiation 
through the metal-containing top coat to form a desired pattern in the resist 
layer;  removing the metal-containing top coat;  developing the pattern formed 
in the resist layer;  etching at least one underlying layer in accordance with 
the developed pattern;  and removing remaining portions of the resist layer;  
wherein forming the metal-containing top coat over the resist layer comprises 
forming the metal-containing top coat utilizing a process of self-segregation 
from the resist layer;
wherein forming the metal-containing top coat 
utilizing a process of self-segregation from the resist layer comprises: 
providing a self-segregating material in a resist mixture used to form the 
resist layer;  utilizing the resist mixture to form the resist layer;  and 
subjecting the resist layer to a designated process to cause the 
self-segregating material to self-segregate from the resist layer to form the 
metal-containing top coat.

Regarding Claim 8, Claims 7 of US Patent No. 10347486 (DeSilva) teaches  wherein forming the metal-containing top coat 

providing a self-segregating material in a resist mixture used to form the 
resist layer;  utilizing the resist mixture to form the resist layer;  and 
subjecting the resist layer to a designated process to cause the 
self-segregating material to self-segregate from the resist layer to form the 
metal-containing top coat

Regarding Claim 9, Claims 8 of US Patent No. 10347486 (DeSilva) teaches wherein the self-segregating material comprises a 
fluorine functionalized metal additive

Regarding Claim 10, Claims 9 of US Patent No. 10347486 (DeSilva) teaches wherein the designated process that causes the 
self-segregating material to self-segregate from the resist layer to form the 
metal-containing top coat comprises a post-application bake process

Regarding Claim 11, Claims 10 of US Patent No. 10347486 (DeSilva) teaches wherein the metal-containing top coat comprises 
at least one of a transition metal and a post-transition metal  

Regarding Claim 12, Claims 11 of US Patent No. 10347486 (DeSilva) teaches 
wherein the metal-containing top coat comprises 
at least one transition metal and said at least one transition metal comprises 

chromium (Cr), cobalt (Co), iron (Fe) and platinum (Pt)
 

Regarding Claim 13, Claims 12 of US Patent No. 10347486 (DeSilva) teaches 
  wherein the metal-containing top coat comprises 
at least one post-transition metal and said at least one post-transition metal 
comprises tin (Sn).

Regarding Claim 14, Claims 13 of US Patent No. 10347486 (DeSilva) teaches  wherein the metal-containing top coat further 
comprises at least one metalloid and said at least one metalloid comprises 
antimony (Sb) 

Regarding Claim 15, Claims 14 of US Patent No. 10347486 (DeSilva) teaches  wherein the metal-containing top coat comprises 
a metal oxide. 

Regarding Claim 16, Claims 15 of US Patent No. 10347486 (DeSilva) teaches A lithographic patterning method, comprising: forming a multi-layer 
patterning material film stack on a semiconductor substrate, the patterning 
material film stack comprising a resist layer formed over one or more 
additional layers;  forming a metal-containing top coat over the resist layer;  

through the metal-containing top coat to form a desired pattern in the resist 
layer;  removing the metal-containing top coat;  developing the pattern formed 
in the resist layer;  etching at least one underlying layer in accordance with 
the developed pattern;  and removing remaining portions of the resist layer;  
wherein the metal-containing top coat is soluble in a developer solution used 
in developing the pattern formed in the resist layer

  Regarding Claim 17, Claims 15 & 16 of US Patent No. 10347486 (DeSilva) teaches   wherein removing the metal-containing top coat 
comprises removing the metal-containing top coat as part of developing the 
pattern formed in the resist layer



Claim 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 8 of U.S. Patent No. 10347486, in view of Huli (US PG Pub. No. 20160109804, hereinafter Huli) of record.   


	Regarding Claim 21, Claim 1, 7 & 8 of US Patent No. 10347486 (DeSilva) teaches a  lithographic patterning method, comprising: forming a multi-layer 
patterning material film stack on a semiconductor substrate, the patterning 
material film stack comprising a resist layer formed over one or more 

exposing the multi-layer patterning material film stack to patterning radiation 
through the metal-containing top coat to form a desired pattern in the resist 
layer;  removing the metal-containing top coat;  developing the pattern formed 
in the resist layer;  etching at least one underlying layer in accordance with 
the developed pattern;  and removing remaining portions of the resist layer;  
wherein forming the metal-containing top coat over the resist layer comprises 
forming the metal-containing top coat utilizing a process of self-segregation 
from the resist layer; 
wherein forming the metal-containing top coat 
utilizing a process of self-segregation from the resist layer comprises: 
providing a self-segregating material in a resist mixture used to form the 
resist layer;  utilizing the resist mixture to form the resist layer;  and 
subjecting the resist layer to a designated process to cause the 
self-segregating material to self-segregate from the resist layer to form the 
metal-containing top coat;
wherein the self-segregating material comprises a 
fluorine functionalized metal additive

US Patent No. 10347486 does not specifically teach wherein the patterning radiation comprises extreme ultraviolet radiation



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huli to US Patent No. 10347486 in order to utilize EUV (extreme ultraviolet) photo-lithography as a candidate for enabling next generation devices using cost friendly processes as taught by Huli [0004]



Allowable Subject Matter
Claims 18-20 & 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18, 19 & 22-24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a lithographic patterning method, comprising: during exposing the multi-patterning film stack to the patterning radiation, components of the metal-containing top coat infiltrate and react with the resist layer to enhance formation of the pattern in the resist layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


The following is an examiner’s statement of reasons for allowance:


Response to Arguments
Upon further review the primary has determined the 103 rejections for claim 18 from the previous office action have been overcome

Applicant further specifically argues “With regard to the non-statutory double patenting rejection, while Applicant traverses this rejection based on clear patentable distinctions between the asserted claims and the claims of the present application, Applicant reserves the right to file terminal disclaimeds), if needed, following the final disposition of the subject claims.”  Primary submits that U.S. Patent No. 10347486 discloses claims 1-17, please see double patenting rejection above, and U.S. Patent No. 10347486 and Huli disclose claim 21, please see double patenting rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819